Title: To Alexander Hamilton from Robert Purviance, 9 December 1794
From: Purviance, Robert
To: Hamilton, Alexander


Baltimore, December 9, 1794. “Your letter of the 18th Sepr. directing me to take measures for ascertaining the value of the ground upon which the fortifications are now constructing at whetstone point was immediately communicated to Mr. Alexander Furnival and a day appointed to meet at the Fort, when, I was very much surprized to find that I could not procure from mr: F the necessary information respecting the Lines and extent of his ground.… From the very best information I can procure, the property that mr. Furnival holds there, comes higher … than any estimate I have had of it’s present Value, notwithstanding mr. Furnivals lowest value is a demand of Four Thousand Dollars. I have repeatedly waited on him in order that he might probably reconsider the matter.…”
